Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 6 April 1803
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Monsieur le Président
                     
            Paris 16 Germinal An onze6 Avril 1803
          
          Je continue d’esperer un heureux rapprochement entre nos deux Nations qui ne peuvent se dissimuler que c’est leur interêt réciproque.
          Je l’espere d’autant plus que c’est le Général Bernadotte, véritable ami de toute liberté, qui est chargé de la Négociation.
          Vous trouverez en lui un homme qui aime l’Amérique, les Américains, les principes de leur Gouvernement, les vôtres Monsieur; et qui rend à Votre Sagesse, à votre morale toute la justice que vous méritez. Vous y trouverez un loyal Frere d’armes de notre si cher et si malheureux La Fayette.
          
          Je pense que Mr. Livingston vous aura dit que j’ai très activement employé mon Zêle pour les Etats unis. Et il n’a pas pû tout vous dire, car il y a des détails que je ne lui ai pas dit à lui même et que je ne pourrais confier qu’à vous.
          Mais sans qu’on vous en parle vous connaissez assez mon coeur.
          Vous savez donc que je ferai toujours, avec ou sans instruction, ce que je croirai le plus utile aux deux Pays.
          Salut et profond respect.
          
             Du Pont (de Nemours)
          
         
          Editors’ Translation
          
            
              Mister President,
              Paris, 16 Germinal Year 116 Apr. 1803
            
            I continue to hope for a happy rapprochement of our two nations, which cannot hide the fact that this is in their mutual interest.
            I am all the more hopeful since it is General Bernadotte, true friend of all liberty, who is in charge of the negotiations.
            In him you will find a man who loves America, Americans, the principles of their government, and your principles, Sir; a man who pays all the respect your wisdom and ethics deserve. You will find in him a loyal brother in arms of our very dear and unfortunate Lafayette.
            I believe Mr. Livingston has told you that I have been zealous on behalf of the United States. And he could not tell you everything, since there are details I have not told him and can only confide in you.
            Even if you have not been told, you are well acquainted with my intentions.
            You know, therefore, that with or without instructions, I will always do what I believe is most useful to the two countries.
            With greetings and deep respect.
            
              Du Pont (de Nemours)
            
          
        